Title: To George Washington from James Anderson, 6 December 1794
From: Anderson, James
To: Washington, George


        
          Sir
          Cotfield near Edinr. [Scotland] 6th Decr 1794
        
        I was favoured with your very obliging letter dated the 26th May last only a few days ago upon my return from a pretty long visit to a friend in South Wales. I learnt by a note from Lord Buchan that accompanied it, that it had lein here some time, from these causes I have not sooner had it in my power to acknowledge this favour.
        Along with it I received Six guineas which came safe, which is £1.8 over payment for the 18 volumes even if these shall be come to hand. as you will percieve by the annexed note—But I am ashamed at receving this, as it was not my intention or wish to subject you to this expence when I sent out the Bee, which

I meant, and hoped you would honour with your acceptance. The balance I shall apply as you desire—I much regret that that work was published under such unfavourable circumstances, as to have put it out of my power to bring it to the perfection I aimed at. Dissatisfied with that circumstance, as well as incommoded by the extreme tardiness in payments of a great number of my subscribers, I resolved to discontinue the work at the end of the 18th Volume. Since then I had almost come to an agreement to have it continued, to be published at London, where I was to have no concern with any thing but the literary department, in which circumstances I hoped to be able to make it a work much more deserving the public attention than it ever yet has been—but a change of circumstances having turned my attention towards another channel, I have laid aside that design.
        Not having any opportunities of vessels going directly from hence for Philadelphia, I was constraind to adopt the same circuitous mode of sending the 17th & 18th Volumes of the Bee—by the way of New york as formerly, which I hope are come safe to hand. They were forwarded from hence in May last—when I did myself the honour to send along with them a copy of the agricultural survey of Aberdeenshire, which I had drawn up for the board of Agriculture—at the request of Sir John Sinclair president of that board—I am sorry that work also was written and printed with such rapidity as to occasion a great number of errors—In the appendix to it is a slight account of a very simple contrivance for raising and lowering boats without the use of locks on navigable canals—a model of which I have since had made—which I have the pleasure to find gives universal satisfaction—The gentlemen of the committee for conducting the Lancashire canal unanimously approve of it—as well as the suggestions thrown out in that publication respecting small canals for agricultural purposes—so that, as they write to me a few days ago, were the means of getting leave to cut canals where necessary rendered more easy than with us, they see now no difficulty of having canals carried through every part of the country from one end of the island to the other. They are to try to obtain a law for that purpose—but I do not think they will be able to effect that soon—for people in this island are extremely jealous of any thing that affects private property—It is chiefly with a view to keep myself disengaged that I may be

able to attend to this business that I have laid aside all thoughts of the Bee. If you shall have received that parcel, you will easily perceive that it is only the principle on which the machine is constructed that is there explained—The particulars of the construction—especially of the chain and pulley, to give the necessary strength are omitted—but of these when explained no one has had a doubt. You have only to let me know if you want it and a compleat explanation of all the parts shall be sent.
        As I have not at present any opportunity from hence for Philadelphia—I use the freedom to send this letter to the care of the American Minister at London, together with another to Mr Collin secretary to the American Philosophical society, to acknowledge my sense of the honour they have done me by admitting me a member of that respectable body for which I find I am indebted to you—I hope they will go safe to hand. I have ordered my son, who is in a mercantile house at London, to take the first opportunity that there occurs for Philadelphia to send to them one or two books, which it is possible they may not have seen—And I have given him orders at the same time to send out the following books for You in leiu of the volumes of the Bee which you ought to have received. I have the less hesitation about sending out books on Agricultural subjects, since I have seen by your letter to Sir John Sinclair which he kindly showed to me, that in spite of the distractions your mind must suffer by attending to the momentous affairs of state, you still take pleasure in the more delightful recreations of rural amusements—I have one friend (Mr George Dempster) who has been made happy by being enabled to detatch himself from state affairs entirely, and now enjoys a most enviable retreat in the country—I have another whom I was visiting lately, who only waits a particular event that is likely soon to happen, to give up his place in parliament, and do the same—I dare not entertain a wish, that you also should do the same—It is of too much importance to the state that you shoud continue in the place you hold to admit of private concerns interfering with the public weal—But tho’ you must sacrifice your time chiefly for public affairs, I may be allowed to indulge the wish that you may sometimes be permitted to share in these innocent amusements. I myself would not give up the pleasure I reap from endeavouring to forward those branches of knowledge that tend to promote the peace of

society, and to augment the ⟨internal⟩ happiness of mankind for any consideration whatever—for inefficacious as the efforts of such a being as myself may be, still the hope that they may suggest ideas to others who tho’ they have less time have it more in their power to render them generally beneficial is a source of pleasure.
        The books I have ordered to be forwarded to you are—A duplicate of the account of Aberdeenshire in case the other one should be lost—and in that case the volumes of the Bee will also be amissing of which I beg you will advise me that I may supply their place—I make no doubt also that Sir John Sinclair will send you the other agricultural surveys, about 60 of which are now printed. Also
        An Account of the Hebrides & western coasts of Scotland 8vo with a map
        Essays on Agriculture and rural affairs 2 Vols. 8vo
        A Treatise on peat moss and the mode of converting it into a cultivable soil.
        This last was published since the Bee was concluded—It is an object of much importance in this country where peat abounds—but in America, where I have been often assured that no such substance exists it can only be accounted a matter of curiosity. I am just now engaged on drawing up some chapters in Sir John Sinclairs great Agricultural report that is to be presented to parliament—when that work is compleated in all its parts it will give a more accurate view of the internal economy of this nation than ever was given of any kingdom—I shall do my self the honour to forward to you such parts of it as fall to my share as soon as published.
        In my letter to Mr Collins, I shall state such literary news as I think may not yet have reached america—to which I beg leave to refer.
        As to political matters—I would fain indulge the hope that all the nations in Europe begin to be tired at butchering one another—for nothing else but this kind of necessity will ever bring about a peace—And I am sincerely happy in being able to say that the Anarcha-mania, to coin a new word, which appeared in this country as a deep rooted malady some time ago—is now effectually subdued for all ranks are now nearly unanimous in guarding against it as they would do against the yellow fever or

the pestilence—Even those who were most deeply affected by it show symptoms of convalescence—I only regret that you should have received such copious importations of persons who were infected by it—but I trust they may have so much cooled during their passage as not to have had it in their power to spread the infection in your country—which I have been sorry to observe has not been entirely untainted by it—But I trust that by your exertions it will not get head at present and I have no doubt but it will die out entirely every where in a short time.
        The shock that credit received two years ago (a necessary check to overgrown speculation) which occasioned such a stagnation to many kinds of business is now nearly overblown—And if we can be kept within the bounds of moderation all will go on very well for years to come but when people find they can walk with ease, they seldom will be satisfied unless they run, and then they will get a fall as before—this is the only evil we have to dread.
        I rejoice to think that people of common sense both in Britain and America, have preponderated against the hotheaded persons who wished for war—I have often wished could the people be saved, that all those parts of the globe about which we have been squabbling for so many centuries were sunk in the bottom of the sea, if we could not otherwise have got rid of them—but the time is not yet arrived when nations shall have sound understanding.
        That your life may be long preserved for a blessing to the nation, and your health for a comfort to yourself and friends is the sincere prayer of him, who is, with much respect; and sincere esteem Sir your much obliged—and very Hu. Sert
        
          Jas Anderson
        
        
          I was empowered by a gentleman in Britain to offer to purchase the secret of the Silesian hemp manufacture, and wrote to that purpose many months (more than a year) ago—but have received no answer.
          I send enclosed another curiosity in the manufacturing line—a small pattern of stuff made of wool that grows at the bottom of the hairs of the common goat—which, for softness, exceeds any thing of the wool kind I have seen—This is its natural colour—For further particulars of wool bearing animals, I beg leave to refer to Mr Collins’ letter.
          
          P.S. The Mr Callander you mention was an acquaintance of mine—but he acted a part on his leaving this country very unbecoming any man that I should wish to keep up an acquaintance with—I mention this to prevent your forming an improper judgement—by no means with a view to injure the man.
          
            
              18 Volumes of the Bee 4/ each
              £3.12
            
            
              Binding Do 1/6 pr Vol.
               1. 6
            
            
              
              £4.18
            
            
              Received
               6. 6
            
            
              
              £1. 8
            
          
          I have still a balance in my hands for which I shall send other articles at some future time.
        
      